Appellant was indicted and put on trial for the offense of murder in the second degree; convicted of the offense of manslaughter in the first degree, and his punishment fixed at imprisonment in the penitentiary for the term of ten years. Code 1923, § 4462.
His pleas were not guilty, and not guilty by reason of insanity. But we find an entire absence of testimony tending to support this latter plea.
The evidence for the State amply made out the charge against appellant. His own, while laying a basis for claiming that he stabbed and killed deceased in self-defense, wound up with the claim that he did not stab deceased at all; but that deceased (one LeRoy Moon) accidentally stabbed himself.
The issues were all properly submitted to the jury.
The trial judge's oral charge was full, complete, and, we think, correct. Certain it is, no objection was interposed to any part of it.
If any written, requested, and refused charge was correct, and not abstract, we find the substance of same to have been covered by, and included in, either the trial court's oral charge, or some one of the written charges given at appellant's request.
No exception reserved on the taking of testimony seems to have been taken to a ruling that was otherwise than obviously correct, or innocuous.
There is no error prejudicial to appellant anywhere apparent. And the judgment is affirmed.
Affirmed. *Page 71